Title: From Alexander Hamilton to Théophile Cazenove, [12 October 1796]
From: Hamilton, Alexander
To: Cazenove, Théophile


[New York, October 12, 1796.] “I have received two letters of the 6th & 10th of October from Judge James Wilson respecting certain tracts of land … to which I reply That some of the conditions in the Contracts between Mr. Wilson & the Holland Company not being yet fulfilled they are not at present obliged nor prepared to make the elections which those contracts reserve to them.… I cannot advise the Trustees for the Holland Company to execute, nor will they I am persuaded excuted the deed.…”
